UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 16, 2007 Date of Report (Date of Earliest Event Reported) Commission File Number:001-13748 ZiLOG, Inc. (Exact name of Registrant as specified in its charter) Delaware 001-13748 13-3092996 (State or other Jurisdiction ofIncorporation) (Commission File No.) (IRS Employer Identification No.) 6800 Santa Teresa Boulevard San Jose, California 95119 (Address of principal executive offices, including zip code) (408) 513-1500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On November 16, 2007, the board of directors (the "Board") of ZiLOG, Inc. (the "Registrant") amended and restated the Registrant’s Bylaws to provide for the issuance of uncertificated shares of capital stock, under Section 6.1, and to permit the transfer of such uncertificated shares, under Section 6.4. In addition, a non-substantivetechnical edit was madein Section 6.2 (Facsimile Signatures). A copy of the Registrant’s Amended and Restated Bylaws, reflecting the amendments to Sections 6.1, 6.2 and 6.4 of Article VI thereof, is attached hereto as an exhibit to this Current Report on Form 8-K and is being filed pursuant to this Item 5.03 as Exhibit 3.1 to this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. The following exhibit is filed with this report on Form 8-K: 3.1 Amended and Restated Bylaws. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZiLOG, Inc. Date: November 19, 2007 By: /s/ Perry J. Grace Name: Perry J. Grace Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 3.1 Amended and Restated Bylaws.
